     Case 1:04-cv-00798-PLF-GMH Document 1424 Filed 03/04/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,             )
                                      )
                   Plaintiff,         )
                                      )
             v.                       )               Case No. 1:04-cv-00798-PLF/GMH
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
name of Pavlo Lazarenko, et al.       )
                                      )
                   Defendants In Rem )

                   UNITED STATES’ NOTICE OF REDACTED FILING

       Plaintiff, United States of America, by and through its undersigned attorneys, hereby

submits redacted versions of Plaintiff’s Sur-Reply to Claimant Pavel Lazarenko’s Motion for

Summary on the Bank Julius Baer Guernsey Account (Dkt. No. 1406-2), and the appendix

attached thereto (Dkt. No. 1406-3).

       The United States also wishes to clarify that neither its Motion for Leave to File

Document Under Seal (Dkt. No. 1406), or the Text of Proposed Sealing Order (Dkt. No. 1406-1)

contain protected material that would require sealing. Accordingly, Plaintiff has not filed

redacted versions of these documents and respectfully requests that Docket Numbers 1406 and

1406-1 appear on the public record.

                                             Respectfully submitted,

                                             DEBORAH L. CONNOR, CHIEF
                                             MONEY LAUNDERING AND ASSET
                                              RECOVERY SECTION

                                               /s/ Adam J. Schwartz
                                             DANIEL H. CLAMAN
                                             TERESA C. TURNER-JONES
                                             ADAM J. SCHWARTZ
Case 1:04-cv-00798-PLF-GMH Document 1424 Filed 03/04/21 Page 2 of 2




                              Attorneys
                              Money Laundering and Asset
                                Recovery Section
                              Criminal Division
                              U.S. Department of Justice
                              1400 New York Avenue, N.W., 10th Floor
                              Washington, D.C. 20530
                              Telephone: (202) 514-1263

                              Attorneys for Plaintiff
                              UNITED STATES OF AMERICA




                                 2
